Case: 11-30493     Document: 00511743665         Page: 1     Date Filed: 02/01/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 1, 2012
                                     No. 11-30493
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ORA PRICE; LEONARD PRICE; DARRYL PRICE,

                                                  Plaintiffs - Appellants

v.

INTERSTATE MANAGEMENT COMPANY; CALISH JOLLA, personally and
in her official capacity as site manager for Interstate Realty Management;
CONNIE ABDUL, personally and in her official capacity as social worker for
Interstate Realty Management; MICHEALS DEVELOPMENT COMPANY,

                                                  Defendants - Appellees


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                           No. 2:11-cv-00114-CJB-JCW


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Plaintiffs-appellants allege that the district court committed reversible
error when it denied their motion for a declaratory judgment and granted the
defendants-appellees’ motion to dismiss under Fed. R. Civ. P. 12(b)(1), (6).
Finding no error, we affirm.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30493       Document: 00511743665        Page: 2    Date Filed: 02/01/2012

                                      No. 11-30493

      Appellant Ora Price is a resident of the Desire Public Housing
Development project in New Orleans, Louisiana. In December 2010, a gun-
related incident involving her grandson, Leroy Price, occurred on the premises.
Two days later Price received a notice of infraction. At the subsequent hearing
defendants-appellees accused Price of, inter alia, disturbing other residents’
peace, damaging residence property, and failing to prevent a person under her
control from engaging in criminal activity on the premises, in violation of her
lease agreement. On January 4, 2011, Price received a notice of termination of
her lease, and a notice to vacate by February 4.
      Proceeding pro se, appellants filed a complaint with jury demand on
January 21, 2011, alleging “defendants have violated [plaintiffs’] constitutional
and civil rights under the U.S. Constitution” and federal law, and that the
district court had federal question jurisdiction over the case pursuant to 28
U.S.C. §§ 1331 and 1343. Ten days later, they filed an “Ex Parte and Urgent
Motion for Declaratory Judgment, Preliminary and in Due Course Permanent
Injunction, and Restraining Order” to prevent appellees from initiating any
eviction proceedings against them. The district court denied that motion,
concluding that “although they are anticipated shortly, no eviction proceedings
have been initiated at this time....Thus, the Court does not find that there are
any federal constitutional issues to be resolved at this time, and Plaintiffs have
not met the standard for obtaining declaratory or other injunctive relief.”
      On April 5, 2011, appellees filed a motion to dismiss appellants’ complaint
under Fed. R. Civ. P. 12(b)(1) and (6). The district court granted the motion, and
appellants timely filed a notice of appeal with this court.
      This court reviews a dismissal under Fed. R. Civ. P. 12(b)(6) for failure to
state a claim de novo.1 A claim may be dismissed if the plaintiff fails to allege




      1
          Amacker v. Renaissance Asset Mgmt, LLC, 657 F.3d 252, 254 (5th Cir. 2011).

                                             2
   Case: 11-30493       Document: 00511743665         Page: 3    Date Filed: 02/01/2012

                                       No. 11-30493

sufficient facts that, taken as true, state a claim that is plausible on its face.2
We agree with the district court’s conclusion that appellants failed to meet this
burden. Although they allege in general terms that appellees have violated
federal law and their constitutional rights, they do not present any facts that
would support these claims. Consequently, the district court did not err in
dismissing their complaint under Rule 12(b)(6).
      The district court also dismissed the appellants’ action for a declaratory
judgment. Because appellants failed to state a claim for which relief may be
granted, the district court did not err in dismissing their request for a
declaratory judgment.3         As the district court noted, if and when eviction
proceedings actually come to pass in this case, the appellants will have the
“opportunity to contest those proceedings in state court.”
      For the foregoing reasons, we affirm the district court’s dismissal of
appellants’ complaint and action for a declaratory judgment.




      2
          Hershey v. Energy Transfer Partners, LP, 610 F.3d 239, 245 (5th Cir. 2010).
      3
        See Val-Com Acquisitions Trust v. Chase Home Finance, LLC, 434 Fed.App. 395,
395–96 (5th Cir 2011).

                                              3